Metcalf, J.
As the defendant’s wife, when committed to the lunatic hospital, had her residence in Spencer, that town, by Gen. Sts. c. 73, § 23, was obliged to pay and did pay for her support in that institution; and as her settlement was then in Brookfield, that town, by § 25 of the same chapter, was obliged to reimburse the town of Spencer, and, having done so, now seeks indemnity from the defendant, in an action for money paid. This action is not maintainable on that part of the aforesaid § 25, which makes a lunatic’s “ kindred, obligated by law to maintain him, liable for expenses paid by any city or town ” for his support in a lunatic hospital; for the word “ kindred ” includes only blood relations. A husband, says Lord Lough-borough, is not of kin to the wife, nor she to him. 3 Ves. 247. Besides; the “ kindred obligated by law ” are manifestly those only who, by Gen. Sts. c. 70, § 4, are made chargeable for the support of poor persons, namely, “ kindred in the line or degree of father or grandfather, mother or grandmother, children or grandchildren, by consanguinity.”
*587But we are of opinion that the action is maintainable at common law. By that law, a husband is bound to provide support for his wife, and is liable to pay for it, if it is furnished by other persons, on his refusal or neglect to do so when he ought. So he is liable to pay a town for her support, when the town supports her as a pauper. Hanover v. Turner, 14 Mass. 227. New Bedford v. Chace, 5 Gray, 28. In the present case, the plaintiffs paid for the support of the defendant’s wife as a pauper. Charlestown v. Groveland, 15 Gray, . In that case, Shaw, C. J. said: “ We consider every person a pauper who receives relief at the public expense, and such as is provided by law for persons standing in need of immediate relief.” It was accordingly there decided that a wife, who was committed to a lunatic hospital without her husband’s concurrence, was there as a pauper. And since our statutes have authorized the commitment of a wife to such hospital, without her husband’s consent or knowledge, for her good and the public good, we hold him liable to pay for her support there. The law is paramount to his will, (as it is in other cases in which he refuses or omits to provide for her,) and prescribes a mode in which he shall support her. The defendant’s inability to pay for that support cannot be interposed as a defence to this action; as it certainly could not be in any other case when he should be called on to pay for support furnished to her by individual third persons. His deficiency of means does not exempt him from legal liability, though it may affect the value of a judgment against him.

Judgment for the plaintiffs.